Order entered September 9, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00365-CR

                          MARK ANGELO GUAJARDO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-72357-U

                                             ORDER
       The Court DENIES court reporter Cheryl Dixon’s August 31, request for an extension

until September 3, 2015 to file the reporter’s record. Ms. Dixon did not tender the reporter’s

record by September 3, 2015.

       We ORDER court reporter Cheryl Dixon to file the complete reporter’s record in this

appeal, including all exhibits admitted into evidence, within SEVEN DAYS of the date of this

order. No further extension requests will be entertained. If the reporter’s record is not filed

within the time specified, the Court will order that Cheryl Dixon surrender her notes of the

proceedings in this case to the trial court for preparation by another court reporter.
        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Cheryl Dixon, court reporter; and to counsel for

all parties.


                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE